DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-6, and 9-16 are allowed, reasons follow.

Priority

Examiner acknowledges that instant application is a Continuation in Part of Application 13/831,708 (now US patent # 10,275,840) and Application 15/332,447 (now abandoned) and has been accorded the benefit of the original filing date with respect to those portions of the disclosure which find their original support in the parent Application(s).

Drawings
The drawings were received on 03 September 2021.  These drawings are accepted.
	
Specification
The substitute Abstract was received on 03 September 2021. The Abstract is accepted.

Claim Interpretation
Examiner acknowledges the declaration by Applicant that claim limitations are to be interpreted under Broadest Reasonable Interpretation, and the citation of particular 

Response to Arguments
Applicant’s arguments, see Remarks page 9, filed 03 September 2021, with respect to the 35 USC 112(b) rejections of claims 1-16 have been fully considered and are persuasive. Examiner agrees that the 35 USC 112(b) issues raised in the previous office action have been adequately addressed by the amendments.  The 35 USC 112(b) rejections of claims 1-3, 5-6, and 9-16 have been withdrawn. 
Applicant’s arguments, see Remarks page 9, with respect to 35 USC 101 have been fully considered and are persuasive. Examiner agrees that the amendment to the independent claim to recite the server, clients, and automatic update procedure based on the IED compatibility has overcome the 35 USC 101 rejection of the previous action. Accordingly, the 35 USC 101 rejection of claims 1-3, 5-6, and 9-16 have been withdrawn. 
Applicant’s arguments, see Remarks page 11, with respect to the 35 USC 103 rejections of claims 1-2, 4-5, 7, 11, 12, and 16 have been fully considered and are persuasive. Examiner agrees that the amended limitations from original claim 8, now incorporated into the independent claim, is not taught or fairly suggested by the prior art of record. Accordingly, the 35 USC 103 rejections of Claims 1-3, 5-6, and 9-16 have been withdrawn. 

	

Allowable Subject Matter
Claims 1-3, 5-6 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: While Wan US Pg-Pub 2010/0031076 teaches a configuration management system for tracking IED software packages; and Vidal et al., US Pg-Pub 2012/0079471 teaches a software update management system where updates for other devices are managed by a client device; and The Debian New Maintainer’s Guide (2011) teaches an uploader program suite which generates packages and uploads them to a server cache; and Brochu et al., US Pg-Pub 2015/034196 teaches a method for manually triggering updates; and Fukuta US Pg-Pub 2011/0072423 teaches an audit display for indicating firmware incompatibility; and Kasuya, US Pg-Pub 2013/0198507 teaches a firmware management system which tracks a history of installed firmware; none of the references, alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1)
and a local cache … stores compatibility information indicating which types of IEDs the firmware stored in the local cache is compatible with;
(Excerpted)


The dependent claims 2-3, 5-6, and 9-16, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive over the prior art of record for at least the above noted reason(s). 


It is for these reason(s) that Applicant’s Invention defines over the prior art of record. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591.  The examiner can normally be reached on Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.T.S./Examiner, Art Unit 2119      

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119